Citation Nr: 1220566	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-43 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Whether the RO's December 17, 1959 decision should be reversed or amended due to clear and unmistakable error in granting entitlement to service connection for a back scar in the 12 dorsal area and a left elbow scar and assigning noncompensable ratings for each, effective January 1, 1959.  

2.  Entitlement to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran, who died in February 2006, served on active duty from November 1940 to April 1945.  His awards and decorations included the Silver Star Medal and three awards of the Purple Heart Medal.  The appellant is his surviving spouse.  

This case was previously before the Board of Veterans' Appeals (Board) in June 2010 and May 2011.  Each time, it was remanded for further development.  Following the requested development, the RO confirmed and continued the denial of entitlement to service connection for DIC.  The RO also found no CUE in its December 17, 1959 decision which granted entitlement to service connection for a back scar in the 12 dorsal area and a left elbow scar and assigning noncompensable ratings for each, effective January 1, 1959.  The appellant disagreed with that decision, and the CUE issue was added to the appeal.  Thereafter, the case was returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed December 17, 1959, rating decision, the RO granted the Veteran's claim of entitlement to service connection for a back scar in the 12 dorsal area and a left elbow scar and assigned noncompensable ratings for each, effective January 1, 1959.  

2.  On December 17, 1959, the correct facts, as they were known at the time, were before the Board, and the statutory and regulatory provisions extant at the time were correctly applied.

3.  In February 2002, the Veteran died as the result of a myocardial infarction due to diffuse arteriosclerosis.  

4.  The Veteran's fatal myocardial infarction due to diffuse arteriosclerosis was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

5.  At the time of his death, the Veteran had a combined schedular disability rating of 90 percent, effective January 1, 1959, for the following disorders:  amputation of the upper one-third of his right arm, evaluated as 90 percent disabling; a back scar in the 12th dorsal area, evaluated as noncompensable; and a left elbow scar, evaluated as noncompensable.  

6.  In December 2002, the RO assigned the Veteran a total disability rating due to individual unemployability (TDIU), effective September 10, 2002.  


CONCLUSIONS OF LAW

1.  The RO's December 17, 1959 rating decision, which granted service connection for a back scar in the 12 dorsal area and a left elbow scar and assigned noncompensable ratings for each, is final.  38 U.S.C.A. § 4005 (1958); 38 C.F.R. § 19.153 (1959).

2.  The RO's December 17, 1959 rating decision is not reversed or amended due to the claimed CUE in assigning noncompensable ratings for the Veteran's service-connected back scar in the 12 dorsal area and left elbow scar.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.105(a) (2011).

3.  The appellant does not meet the criteria for DIC.  38 U.S.C.A. §§ 5103, 5103A, 1310 (West 2002); 38 C.F.R. §§ 3.22, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The CUE Claim

VA's Duty to Notify and Assist

Prior to consideration of the merits of an appeal, VA generally has a duty to assist the appellant in the development of a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2008 ); 38 C.F.R. § 3.159 (2008).  However, that duty is not applicable to claims of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc).  Consideration of a claim of CUE is based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Thus, additional development of the record is of no force or effect.  Any question involving VA's duty to assist the appellant in the development of her appeal is, therefore, moot.

Analysis

The appellant contends that in service, the residuals of the Veteran's shell fragment wounds of the left elbow and back were at least moderately disabling and that in December 17, 1959, the RO should have assigned at least 10 percent ratings for those disorders.  In particular, she notes that the Veteran was hospitalized for his wounds for almost three weeks and that he required the surgical removal of retained foreign bodies.  Moreover, she notes that the surgeon characterized the wounds as moderately severe.  She finds such evidence so compelling that the RO's assignment of noncompensable ratings was the product of CUE.  Therefore, she maintains that the RO's December 17, 1959 rating action should be reversed or revised to reflect a compensable rating for each of those disorders.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that there was no CUE in the RO's December 17, 1959 rating action.  Accordingly, that decision is confirmed and continued.  Accordingly, the appeal will be denied.  

The law provides that the decision of a duly constituted rating agency or other agency of original jurisdiction on which an action was predicated will be final and binding upon all field offices of VA as to conclusions based on evidence on file at the time and will not be subject to revision on the same factual basis except by duly constituted appellate authorities, for new and material evidence, or for CUE.  38 C.F.R. §§ 3.104(a), 3.105(a).

CUE is a very specific and a rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the presence of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Consequently, allegations of CUE must be brought with specificity.  See, e.g., Phillips v. Brown, 10 Vet. App. 25 (1997).  


There is a three-prong test to determine whether CUE is present in a prior determination:

(1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be undebatable, that is the type which, had it not been made, would have manifestly changed the outcome of the decision; and;

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.

Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A claim of CUE is a collateral attack on an otherwise final rating decision.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  Because of the nature of the challenge to the rating decision, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger. See Fugo at 44.  Therefore, an appellant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a veteran who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  A disagreement with how the RO evaluated the facts is inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Similarly, an allegation that VA breached its duty to assist the Veteran in the development of a claim cannot form the basis for a CUE claim.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  In addition, opinions from the United States Court of Appeals for Veterans Claims (Court) that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid CUE claim.  Brewer v. West, 11 Vet. App. 228, 234 (1998).

If the evidence establishes CUE, the prior decision must be reversed or revised, and the decision constituting the reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. §§ 5109A(b), 7111(a)-(b).  

In November 1945, the RO denied the Veteran's claim of entitlement to service connection for the residuals of shell fragment wounds of the back and left arm, because such disorders were not shown by the evidence then of record.  The Veteran was notified of those decisions, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  Department of Veterans Affairs Regulation 1330, effective January 25, 1936.

On February 19, 1947, VA received correspondence from the Veteran's representative with respect to the claimed wounds of the Veteran's back and left arm.  The representative requested further efforts to secure the official records of those injuries, noting that the residuals of those injuries were bothering the Veteran.  

In a Report of Contact, dated in May 1947, it was noted that the Veteran was gainfully employed in the Deputy Sheriff's Office but that the work was very trying on his nerves.  The Veteran stated that he would like to train in some other field.

In June 1947, VA received correspondence from the Veteran stating that he had two telegrams verifying that he was wounded on July 25, 1944.  He noted that those were the dates that he received wounds to his back and left arm.  He reported that he was having trouble with his left arm and requested that VA obtain the official records of those wounds so that he could get treatment at a VA hospital.  

In November 1951, the Veteran was examined by VA to determine the level of impairment attributable to his service-connected traumatic amputation of the right arm at the shoulder.  It was noted that the Veteran also had a history of wounds to the back and left elbow in July 1944 and that he had been hospitalized for 90 days.  He reported that retained foreign bodies had been removed from his back; however, he was unsure whether any had been removed from his elbow.  He stated that on certain movements, he experienced an ache in his left elbow.  He also stated that he had no trouble with his back.  

On examination, there was a mildly depressed scar, measuring 3/4 cm in diameter, on the Veteran's left olecranon.  There was no adherence to the underlying tissue or evidence of underlying tissue or bone damage.  X-rays of the Veteran's left elbow were negative for any bony pathology or foreign bodies.  There was also a one inch linear scar on the Veteran's back located in the right lateral midline at the level of the 12th dorsal vertebra.  It was nontender, nonadherent, and nondepressed, and there was no evidence of underlying tissue damage.  Following the VA examination, the relevant diagnoses were scar, left elbow, residual of shell fragment wound, mildly symptomatic and scar, back, residual of shell fragment wound, asymptomatic.  The VA examiner noted that no military records were present with respect to either injury.  

In January 1952, due to the lack of records showing incurrence in service, the RO confirmed and continued the denial of entitlement to service connection for the residuals of shell fragment wounds of the back and left elbow.  The RO stated that if the Veteran wished to pursue the claim further, he should submit the name and location of the service hospital where he was treated for his back and left elbow wounds.  He was also informed that he could submit statements from persons who had a personal knowledge of the time, place, and circumstances of his wounds.  The RO stated that upon its receipt of such information, his claim would receive further consideration.  

In June 1953, VA received a statement from A. L. J., a former serviceman who had been a member of the Veteran's platoon.  He reportedly heard that on July 25, 1944, during combat near St. Lo, the Veteran had been hit by shell fragments.  He stated that later that day, he had seen the Veteran at the Company aid station with a bloody bandage on his left arm.  Mr. J. reported that the Veteran rejoined the unit approximately 6 weeks later and that he received the Purple Heart Medal for his injury.

On June 9, 1953, the Veteran requested that VA reconsider his claim of entitlement to service connection for the residuals of a shell fragment wound of the left elbow.  

On November 20, 1959, pursuant to a request by VA, the service department provided the Veteran's medical service records which had not been previously furnished:  a copy of his service entrance examination, the original of his service separation examination, 3 original dental records, and 12 original medical records.  It was indicated that during service, he had received two different service numbers.  

The service department records show that on July 25, 1944 , the Veteran sustained penetrating wounds of the left elbow and right back.  Foreign bodies were removed from the right posterior thorax and ulnar notch.  The ulnar nerve was found to be slightly split, but was otherwise intact.  The treating military surgeon characterized both wounds as moderately severe.  Following additional treatment, the Veteran was discharged to duty on August 14, 1944.  Thereafter, the Veteran's service treatment records, and the report of his August 1945 service separation examination, are negative for any complaints or clinical findings of a left elbow or right back disability.  X-rays, taken in May 1945, revealed good flexion and extension of the left elbow joint.  No metallic foreign bodies were seen.  

By a rating action on December 17, 1959, the RO granted the Veteran's claims of entitlement to service connection for a scar on the Veteran's back in the 12th dorsal area and a left elbow scar.  Noncompensable ratings were assigned for each scar, effective January 1, 1959.  

The applicable law and regulations in effect on December 17, 1959 listed the following factors to be considered in the evaluation of disabilities residual to healed wounds involving muscle groups due to gunshot or other trauma:  

(1)  Slight (Insignificant) Disability of the Muscles.

Type of Injury - Simple wound of muscle without debridement, infection, or effects of laceration.
History and Complaint - Service department record of wound of slight severity or relatively brief treatment and return to duty.  Healing with good functional results. No consistent complaint of the cardinal symptoms of muscle injury or painful residuals.
Objective Findings - Minimum scar; slight, if any, evidence of fascial defect or of atrophy or of impaired tonus.  No significant impairment of function and no retained metallic fragments.

(2)  Moderate Disability of Muscles

Type of Injury - Through and through or deep penetrating wound of relatively short track by a single bullet or small shell or shrapnel fragment are to be considered as of at least moderate degree.  Absence of explosive affect of high velocity missile and of residuals of debridement or of prolonged infection.  
History and Complaint - Service department record or other sufficient evidence of hospitalization in service for treatment of wound.  Record in the file of consistent complaint on record from first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by the injured muscles.
Objective Findings - Objective findings include entrance and(if present) exit scars, linear or relatively small, and so situated as to indicate a relatively short track of the missile through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus; and of definite weakness or fatigue in comparative tests.  

(3)  Moderately Severe Disability of the Muscles

Type of Injury-Through and through or deep penetrating wound by a high-velocity missile of small size or a large missile of low-velocity, with debridement or prolonged infection, or with sloughing of soft parts, and intermuscular cicatrization.  
History and complaints - Service department record or other sufficient evidence showing hospitalization in service for a prolonged period for treatment of a sever wound.  Record in the file of consistent complaint of cardinal signs and symptoms of muscle wounds.  Evidence of unemployability because of inability to keep up to production standards is to be considered if present.  
Objective findings - Entrance and (if present) exit scars relatively large and so situated as to indicate the track of the missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance, or moderate loss of normal firm resistance of muscles compared with sound side.  Tests of strength and endurance of muscle groups involved (compared with the sound side) give positive evidence of marked or moderately severe loss.  

(4)  Severe Disability of Muscles

Type of injury - Through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or explosive effect of high velocity missile, or shattering bone fracture, with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding, and cicatrization.  
History and complaint - As under moderately severe, above, in aggravated form.  
Objective findings - Extensive, ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to the muscle groups in the track of the missile.  X-rays may show multiple, minute, scattered foreign bodies indicating the spread of intermuscular trauma and explosive effect of the missile.  Palpation shows a moderate or extensive loss of deep fascia or muscle substance or soft,  flabby muscles in the wound area.  The muscles do not swell and harden normally in contraction.  Tests of strength, endurance compare with the sound side or of coordinated movements, show positive evidence of severe impairment of function.  In electrical tests, reaction of degeneration is not present, but a diminished excitability to Faradism compared with the sound side may be present.  Adaptive contraction of opposing group of muscles, if present, indicates severity.  Adhesion of the scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather without true skin covering, in an area where the bone is normally protected by muscle, indicates the severe type.  Atrophy of muscle groups not included in the track of the missile, particularly of the trapezius or serratus in wounds in the shoulder girdle (traumatic muscular dystrophy), and induration and atrophy of the entire muscle following simple piercing by a projectile (progressive sclerosing myositis), may be included in the severe group, if there is sufficient evidence of severe disability.  The Schedule for Rating Disabilities, 1945 edition, pg. 18, par. 17, effective April 1, 1946.  

At the time of the RO's December 1959 decision, the principal symptoms of disability from muscle injuries were weakness, undue fatigue-pain, and uncertainty or incoordination of movement.  Skin scars were incidental and negligible.  It was the deep intermuscular and intramuscular scarring that was disabling.  The Schedule for Rating Disabilities, 1945 edition, pg. 15, par. 11, effective April 1, 1946.  

The evidence of record existing at the time of the RO's December 17, 1959 rating action shows that on July 25, 1944, the Veteran sustained penetrating wounds of the left elbow and back.  While the military surgeon who treated the Veteran and removed retained metallic foreign bodies and characterized the wounds as moderately severe, the type of injury, by itself, is not dispositive.  The history and complaint, as well as objective findings are also for consideration.  

Although the Veteran was hospitalized for 3 weeks, he served the remaining one year of service without any complaints or clinical findings of residual left elbow or back disability.  In particular, there was no evidence of any of the cardinal symptoms of the residuals of a muscle injury, such as weakness, fatigue-pain, or incoordination.  In February and June 1947, the Veteran or his representative reported that the Veteran was having non-specific trouble with his left arm; and during the November 1951 VA examination, he reported that his left elbow ached, when he performed certain movements.  However, the record remained negative for any of the cardinal symptoms of a muscle injury.  Indeed, following the November 1951 VA examination, the Veteran's left elbow was noted to be only mildly symptomatic, while the back was found to be asymptomatic.  From the time of that examination until service connection was granted in December 1959, the record remained negative for any evidence that the residuals of the left elbow or back had gotten worse.  Therefore, the Board concludes that there was no CUE in the December 17, 1959 rating action which would have compelled the assignment of a compensable rating for the Veteran's left arm or back disability.  In sum, the correct facts, as they were known at the time, were before the RO, and the statutory and regulatory provisions extant at the time were correctly applied.  Absent a finding of CUE, there is no reason to reverse or amend the RO's December 17, 1959 decision.  Accordingly, the appeal is denied.  

The DIC Claim

VA's Duty to Assist

Unlike the appellant's CUE claim, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of the issue of entitlement to DIC.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In May 2008, VA received the appellant's DIC claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified her of the information and evidence necessary to substantiate and complete her claim, including the evidence to be provided by her, and notice of the evidence VA would attempt to obtain.  VA informed her of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  In addition, VA notified the appellant of the specific criteria for DIC.

With respect to the appellant's claim of entitlement to service connection for DIC, VA is required to set forth:  (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the duty to assist notice letter depends upon the information provided in the appellant's DIC application.  While VA is not required to assess the weight, sufficiency, credibility, or probative value of any assertion made in the appellant's application for benefits, the notice letter should be "tailored" and must respond to the particulars of the application submitted.  38 U.S.C.A. § 5103(a); Hupp.

In this case, the notice sent to the appellant in June 2008 was not tailored, specifically, to the Veteran's case.  However, that fact has not resulted in prejudice to the appellant in the development of the record, as she and her representative have demonstrated a familiarity with the criteria set forth in Hupp.  For example, the appellant's April 2009 notice of disagreement, and the representative's statements submitted in April 2011 and May 2012 show that they are well aware of the evidence necessary to support the appeal.  Therefore, any additional notice informing the appellant of VA's duty to assist her in the development of her DIC claim would be superfluous.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated . . .  that any defect in notice was cured by actual knowledge on the part of the appellant.)  

Following the notice to the appellant, VA fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the appellant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the appellant's responsibility to present and support her claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the following relevant evidence:  the Veteran's service treatment and personnel records; the report of a November 1951 VA examination; an October 1959 statement from A. J. L., a former fellow serviceman; a copy of the appellant's license reflecting her April 1994 marriage to the Veteran; records reflecting the Veteran's treatment by or through J. N., M.D. from February 1996 to September 2005; a May 1998 report reflecting the Veteran's treatment at the Spohn Hospital, Shoreline; a statement from the appellant's daughter-in-law, C.W.; records reflecting the Veteran's VA treatment from December 2004 to February 2006; a May 2008 statement from the Veteran's treating cardiologist, P. W. D., M.D.; a February 2009 opinion from a VA physician; and an October 2011 opinion from the Director of the VA Compensation and Pension Service.  

Finally, VA offered the appellant an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, she has declined to accept that offer.  
In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her DIC claim; and there is no evidence of any VA error in notifying or assisting her that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The appellant contends that the Veteran's fatal myocardial infarction and arteriosclerotic heart disease was due, at least in part, to his service-connected traumatic amputation of the right upper extremity at the shoulder.  Therefore, she maintains that service connection for the fatal disorders is warranted on a secondary basis.  In turn, she contends that she is entitled to DIC.  However, after carefully considering the DIC claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

DIC may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Generally, there must be competent evidence of the fatal disability; competent evidence of a disease or injury in service; and competent evidence of a nexus between the in-service injury or disease and the fatal disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain disabilities, such as cardiovascular disease, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307 (2011).  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a) (2011).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Id.

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

The Veteran's death certificate shows that he died in February 2006 as a result of a myocardial infarction due to diffuse arteriosclerosis of more than 10 years duration.  Thus, in order for the appellant to prevail, the evidence must establish that such disability was related to the Veteran's military service or to a disability for which service connection has already been established.

The appellant does not contend, and the evidence does not show, that the Veteran's fatal heart disease had its onset inservice.  Indeed, the Veteran's service treatment records are negative for any complaints or clinical findings of a cardiovascular disorder of any kind.  The evidence on file shows that such a disorder was not manifested until at least February 1996, when it was noted that the Veteran had a history of arteriosclerotic heart disease.  There is no competent evidence of record linking that disability directly to any disease or injury incurred in or aggravated by service.  Thus, the Veteran did not meet the criteria for service connection for service connection for heart disease on a direct basis.  

The primary thrust of the appellant's contentions is that the Veteran's fatal heart disease was the result of his service-connected traumatic amputation of the right upper extremity at the shoulder.  As a lay person, however, she is only qualified to report on matters which are capable of lay observation, such as the Veteran's symptoms during his lifetime.  She is not qualified to render opinions which require medical expertise, such as the diagnosis of the Veteran's symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a).  Therefore, her opinion, is not dispositive.  

Although the Veteran had a long history of heart disease, his treatment records, dated from 1996 until his death 10 years later, are negative for any findings of a relationship between that heart disease and his traumatic amputation of the right upper extremity in World War II.  They note that amputation by history only.  While they acknowledge the fact that the amputation took place, they do not even suggest a relationship between the two.  

In May 2008, P. W. H., M.D., the Veteran's treating cardiologist reported that the loss of the Veteran's right arm clearly impacted the Veteran's overall health.  Dr. H. stated that as the Veteran's cardiovascular disease progressed, the Veteran developed profound weakness and sustained multiple falls from which he could not get up.  Dr. H. stated that this impacted the Veteran's overall medical condition and resulted in a worsening of his atherosclerosis which shortened his life.  In October and November 2008, VA requested that Dr. H. provide copies of his records reflecting the Veteran's treatment.  Dr. H. did not respond to those requests.  Therefore, in June 2010, VA requested that the Veteran provide additional information so that it could obtain Dr. H.'s records.  However, the appellant did not provide the requested information.  Nevertheless, in February 2009, VA sent the Veteran's claims file to a VA physician for an opinion as to whether it was at least as likely as not that the Veteran's fatal heart disease was proximately due to or had been aggravated by his service-connected residuals of a traumatic amputation of the right upper extremity.  

In February 2009, following a review of the Veteran's claims file, the VA physician saw no connection whatsoever between the Veteran's service-connected right arm amputation and his death from a myocardial infarction.  In so concluding, the VA physician noted that the Veteran was a smoker who continued to chew on cigarettes in his late years.  The VA physician stated that tobacco use was widely known to be the single greatest factor for all manifestations of arterial disease.  Moreover, the VA physician noted that the Veteran had additional risk factors and disease which likely contributed to the Veteran's death:  high cholesterol and diabetes, a history of myocardial infarctions and coronary artery bypass grafts, and congestive heart failure.  

In considering the evidence, the Board notes that Dr. H.'s opinion suggests a general relationship between the Veteran's amputation of his right upper extremity and the subsequent deterioration in his health.  However, Dr. H. does not find an etiologic relationship, either directly or by aggravation, specifically between the Veteran's fatal heart disease and his service-connected residuals of a traumatic right shoulder amputation.  In contrast, the VA examiner's opinion specifically addresses the question of an etiologic relationship.  It is more full and complete than that of Dr. H., as it is based on a review of the Veteran's entire claims file going back to service and provides a clear rationale that the Veteran had significant known risk factors for developing his fatal heart disease long after service.  Therefore, the Board finds that the VA physician's opinion has greater probative value than that of Dr. H.  

Inasmuch as there is no credible evidence of a cardiovascular disorder in service, and inasmuch as the preponderance of the evidence of record is against a finding that the Veteran's fatal heart disease is related to service or to his service-connected right upper extremity amputation, service connection for the fatal heart disease is denied.  Accordingly, DIC is not warranted on the basis of entitlement to service connection for the cause of the Veteran's death.  However, that does not end the inquiry.  DIC may still be awarded if, at the time of the Veteran's death, he was receiving, or was entitled to receive, compensation for a service-connected disability that was rated totally disabling.  In such cases, the total rating must have been in effect for at least ten years preceding the Veteran's death; or the disability must have been rated totally disabling by VA continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or the Veteran must have been a former prisoner of war and met certain other criteria.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  

At the time of his death, the Veteran was in receipt of a total rating due to individual unemployability (TDIU) caused by his service-connected disabilities.  However, that rating did not become effective until September 2002.  That is, it was awarded more than five years after the Veteran's discharge from service and less than ten years prior to his death.  Moreover, there is no evidence of record that he was ever a prisoner of war.  Therefore, the appellant does not meet any of the criteria for DIC pursuant to 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  As to that aspect of the claim, the law is dispositive.  Accordingly, that portion of the claim must also be denied.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

CUE not having been shown, the request is denied to reverse or amend the RO's December 17, 1959, which granted entitlement to service connection for a back scar in the 12 dorsal area and a left elbow scar and assigning noncompensable ratings for each, effective January 1, 1959.  

Entitlement to DIC is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


